Case 7:20-mj-00162 Document1 Filed on 01/22/20 in TXSD ‘Page 1 of 2

 

AO tt Hcl ata 42 bist Corp aint
Ou exas

 

 

 

 

ie . :
ae FILED
iP _ UNITED STATES DISTRICT COURT
JAN 22 2020 SSN ILE for the oe |
David J. Bradley, Clerk ~ Southern District of Texas
_— United States of America )
Vv. )
Simon Salazar, Jr. | ) Case No. M : 20 -01ez-M
USC 1988
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 21, 2020 in the county of Hidalgo in the
Southern District of Texas - , the defendant(s) violated:
Code Section . Offense Description
21 USC 952 Defendant did knowingly and intentionally import from the United Mexican

States into the United States approximately 13.46 kilograms of cocaine, a
Schedule II controlled substance.

This criminal complaint is based on these facts:

See Attachment "A"

of Continued on the attached sheet.

t

 

 

Pppvoved by mus §. DIPIAZZA . Gbmplainant ’s signature
“Orny i: Hiram Almaguer, Special Agent, HSI
i Phan
A Printed name and title

Sworn to before me and signed in my presence.

 

Date: 01/22/2020 ~ f:0 Saye.

 

LL 7 Judge’s signature

City and state: , McAllen, Texas Juan F. Alanis, U.S. Magistrate Judge

Printed name and title
Case 7:20-mj-00162 Document 1 Filed on 01/22/20 in TXSD Page 2 of 2

Attachment “A”

On January 21, 2020, Homeland Security Investigations (HSI), McAllen, Texas,
was notified by United States Customs and Border Protection (CBP) that Simon
SALAZAR, Jr. made entry into the United States via the Anzalduas Port of Entry
in Mission, Texas. SALAZAR was the driver of a silver White Ford Explorer
displaying Illinois license plates BM 32198. SALAZAR was referred to secondary
inspection due to a K9 sweep of the vehicle which resulted in a K9 alert to the back -
area of the vehicle.

During primary and secondary inspections, SALAZAR presented a birth certificate
and an Illinois driver’s license and stated he was traveling from his place of
residence in Reynosa, Tamaulipas, Mexico to his place of work in McAllen, TX.
CBPOs escorted the aforementioned vehicle to the Z Portal inspection area for a
non-intrusive inspection. During the inspection anomalies were discovered located
in the driver’s side quarter panel.

CBPOs discovered cocaine totaling 13.46 kilograms. The controlled substance _
was packaged in 11 wrapped packages. A field test of the substance was
conducted. CBP Officers received 'a positive reaction for cocaine.

HSI McAllen Special Agents in conjunction with CBP Enforcement Officers
responded to the Anzalduas Port of Entry to interview SALAZAR. SALAZAR
was read the Miranda Warnings which he waived and voluntarily agreed to speak
with agents. SALAZAR was interviewed post-Miranda and admitted culpability
stating he knew he was smuggling narcotics into the United States.
